      Case 4:20-cv-00161-O Document 31 Filed 06/04/20              Page 1 of 1 PageID 630



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

 GLENN WINNINGHAM FEARN,                          §
                                                  §
          Plaintiff,                              §
                                                  §
 v.                                               §   Civil Action No. 4:20-cv-00161-O
                                                  §
 TIMOTHY C GRAHAM et al.,                         §
                                                  §
          Defendants.                             §

                                             ORDER

         Before the Court are Plaintiff Glenn Winningham Fearn’s Motion for Leave to Proceed In

Forma Pauperis on Appeal (“First Motion”) (ECF No. 23), filed April 20, 2020, and Plaintiff’s

Motion for Leave to Proceed in Forma Pauperis (“Second Motion”) (ECF No. 28), filed May 20,

2020. This Court finds that the First Motion and the Second Motion must be DENIED.

         Subsequent to the filing of the First Motion, the United States Magistrate Judge issued an

Order and Notice of Deficiency instructing Plaintiff to either pay the $505.00 filing fees or to

“fully complete and return the long form application to proceed in forma pauperis.” Order, ECF

No. 27. Plaintiff then filed the Second Motion, where Plaintiff filled out the long form application

writing “N/A” in every blank space with the handwritten notation, “SEE AFFIDAVIT

ATTACHED HERETO AND INCORPORATED HEREIN BY REFERENCE IN ITS

ENTIRETY,” to which he has attached fifty-nine pages of nonsense.

         The Court ORDERS that Plaintiff’s First Motion and Second Motion are DENIED. The

Court further ORDERS that Plaintiff’s case may be dismissed unless the required filing fees are

paid on or before June 12, 2020.

         SO ORDERED on this 4th day of June, 2020.

                                                          _____________________________________
                                                 1        Reed O’Connor
                                                          UNITED STATES DISTRICT JUDGE
